[ASHLAND PARTNERS & COMPANY LLP LETTERHEAD] CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the references to our firm, Ashland Partners & Company LLP, in the WCM International Growth Fund Prospectus dated August 31, 2012 in regard to our verification of WCM Investment Management’s compliance with the Global Investment Performance Standards (GIPS®). /s/ MELVIN W. ASHLAND Melvin W. Ashland, CPA, PFS Managing Partner Ashland Partners & Company LLP 525 Bingham Knoll, Suite 200 Jacksonville, OR 97530 August 27, 2012
